            Case 1:15-cv-00633-FPG Document 54 Filed 11/08/18 Page 1 of 1



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

WILLIAM J. WAGNER,

                                       Plaintiffs,

       v.                                              Civil Action No.1:15-cv-633-FPG

CHIARI & ILECKI, LLP,

                              Defendant.
________________________________________
,

      NOTICE OF MOTION FOR LEAVE TO CITE ADDITIONAL AUTHORITY

       PLEASE TAKE NOTICE that upon Plaintiff’s Memorandum of Law, and the affirmation

of Kenneth R. Hiller, both of which are annexed hereto, Plaintiff William J. Wagner will move

this Court at a date and time to be set by the court, for an order granting Plaintiff leave to cite the

case of Ali v. Portfolio Recovery Associates, 2018 WL 4699756 (N.D.Ill. Sept 30, 2018) as

additional authority in support of Plaintiff’s Motion for Partial Summary Judgment, and in

opposition to Defendant’s Motion for Summary Judgment, together with such other and further

relief that this Court deems just and equitable.



Dated: November 8, 2018
                                               /s/Kenneth R. Hiller_________
                                               Kenneth R. Hiller, Esq.
                                               Law Offices of Kenneth Hiller PLLC
                                               Attorneys for the Plaintiffs
                                               6000 North Bailey Avenue, Ste. 1A
                                               Amherst, NY 14226
                                               (716) 564-3288
                                               Email: khiller@kennethhiller.com
